DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 120-132 are currently pending.

Claim Objections
Claim 130 is objected to because of the following informalities:  Two claims are numbered as claim 130.  Appropriate correction is required. For purposes of examination, the first instance is taken to correspond to claim 130 and the second instance is taken to correspond to claim 131 with any subsequent claims accordingly corrected in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 124, 126, 128 & 130-131 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Claim 124 recites “The reaction mixture according to claim 124” which is rendered indefinite. 
Claims 126 & 128 are rejected in view of their dependence to claim 124.
Claim 129 recites “said metal” without providing sufficient antecedent basis for “said metal”
Claim 130 recites in part “The reaction mixture according to claim 128 wherein said dissociator” without sufficient antecedent basis for said dissociator either in claim 130 or claim 128 from which claim 130 depends. For purposes of examination, the cited passage is read as “The reaction mixture according to claim 129 wherein said dissociator” as this appears to be applicant’s intent. 
Claim 131 is rejected as being dependent on claim 130.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 120 & 132 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mills (US 6,024,935 A.
Regarding claim 120, Mills teaches a solid fuel reaction mixture comprising:			(a) one or more metals comprising an alkali metal such as K in a mixture as a hydrogen storage means (Col.48, L.38 to Col.49, L.8);									(b) one or more inorganic compounds comprising said metal as a source of energy holes, wherein said inorganic compound is a halide (including Br, I) of said one or more metals (Col.42, L.64-67);											(c) a metal hydride of said one or more metals such as KH in a mixture as a hydrogen storage means (Col.48, L.38 to Col.49, L.8).
Regarding claim 132, Mills teaches a system for generating power comprising:			(a) the solid fuel reaction mixture of claim 120 (Col.42, L.64-67; Col.48, L.38 to Col.49, L.8);													(b) a heater coupled to said solid fuel reaction mixture, wherein said heater is capable of initiating a reaction in said solid fuel reaction mixture to generate a plasma (Col.34, L.43-46; Col.47, L.21-31). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 


Claims 121-123, 125-127 & 129-131 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mills (US 6,024,935 A).
Regarding claim 121-123 & 125-127, Mills teaches the reaction mixture of claim 120 using K as the one or more metals in specific embodiments but Mills also broadly discloses that the one or more metals can be an alkali metal (Col.49, L.6-8). Accordingly, it would have been obvious to one of ordinary skill in the art to use Li or Na as the alkali metal because alkali metals consist of Li, Na, K, Rb and Cs (of which Rb and K are taught in specific embodiments as noted in the above cited passage of Mills). Similarly, since the sources of energy hole disclosed in Mills constitute various salts of said one or more alkali metal (Col.42, L.64-67), it would have been obvious to use a halide of Li or Na when the alkali metal selected is respectively Li or Na.
Regarding claims 129-131, Mills teaches the reaction mixture of claim 120 further comprising a dissociator such as Pt coated on a support material inert to said metal such as alumina or carbon (Col.37, L.5-39); and a carbon alloy of said metal such as a K-intercalated carbon as a source of energy holes (Col.40, L.16-18). It would have been obvious to use the component (b), described above, and a K-intercalated carbon (equated to the presently claimed carbon alloy of said one or more metals) in view of their suitability as sources of energy hole as taught by Mills. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. See MPEP 2144.06 I.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727